DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (U.S. Patent No. 10,157,274).
Regarding to claim 1, Huang teaches a fingerprint identification chip package, comprising:
a packaging material layer (Fig. 1A, element 116; column 4, line 45);
a fingerprint identification chip in the packaging material layer (Fig. 1A, element 102A; column 2, lines 53-54);
a plurality of conductive pillars in the packaging material layer and spaced apart from the fingerprint identification chip (Fig. 1A, elements 118; column 5, line 26);
a redistribution layer on a side of the packaging material layer, the redistribution layer comprising a plurality of wires, each of the plurality of wires electrically coupled between the fingerprint identification chip and one of the plurality of conductive pillars (Fig. 1A, element 104; column 2, lines 62-63); and
a plurality of pins on a side of the packaging material layer opposite to the redistribution layer, each of the plurality of pins electrically coupled to one of the plurality of conductive pillars (Fig. 1A, elements 126; column 5, line 31).
Regarding to claim 2, Huang teaches the fingerprint identification chip is embedded in the packaging material layer and comprises a surface exposed from the packaging material layer (Fig. 1A).
Regarding to claim 3, Huang teaches each of the plurality of conductive pillars extends through the packaging material layer in a thickness direction of the packaging material layer (Fig. 1A, conductive pillars 118 extends through the packaging material layer 116 in a thickness direction of the packaging material layer 116).
Regarding to claim 4, Huang teaches each of the plurality of conductive pillars comprises opposite ends that are exposed from the packaging material layer (Fig. 1A, conductive pillars 118 comprises opposite ends that are exposed from the packaging material layer 116).
Regarding to claim 5, Huang teaches the redistribution layer further comprises insulating material filling between the plurality of wires so that the plurality of wires are insulated from each other (Fig. 1A, element 110; column 5, lines 4-6).
Regarding to claim 6, Huang teaches the encapsulating material layer is made of a material selected from at least one of polyimide, silicone, and epoxy resin (column 4, lines 47-48).
Regarding to claim 7, Huang teaches the fingerprint identification chip is an optical fingerprint identification chip, a capacitive fingerprint identification chip, or an ultrasonic fingerprint identification chip (column 6, lines 14-17).
Regarding to claim 8, Huang teaches a protective layer, wherein the protective layer is positioned on a side of the redistribution layer away from the packaging material layer (Fig. 1A, element 114; column 7, line 8).
Regarding to claim 9, Huang teaches the protective layer is made of sapphire, glass, ceramic, quartz, acrylic, or plastic (column 7, lines 19-20).
Regarding to claim 10, Huang teaches a bonding film is provided between the protective layer and the redistribution layer; the bonding film is configured to bond the protective layer and the redistribution layer together (Fig. 1A, element 112; column 7, line 10).
Regarding to claim 11, Huang teaches a method for making a fingerprint identification chip package, comprising:
providing a carrier plate and forming a plurality of fingerprint identification chips on a surface of the carrier plate at intervals (Fig. 5E, providing carrier plate 500 and forming plurality of fingerprint identification chips 102 on a surface of the carrier plate at intervals);
forming a plurality of conductive pillars on the surface of the carrier plate and spaced apart from each of the plurality of fingerprint identification chips (Fig. 5E, forming a plurality of conductive pillars 118 on the surface of the carrier plate 500 and spaced apart from each of the plurality of fingerprint identification chip);
forming a packaging material layer on the carrier plate to encapsulate the plurality of fingerprint identification chips and the plurality of conductive pillars (Fig. 5F, forming packaging material layer 116 on the carrier plate to encapsulate the plurality of fingerprint identification chips 102 and the plurality of conductive pillars 118);
grinding a surface of the packaging material layer away from the carrier plate to make the packaging material layer to flush with the each of the plurality of conductive pillars (Fig. 5F, column 12, lines 30-31);
transferring the carrier plate to a grinded surface of the packaging material layer and forming a redistribution layer on a surface of the packaging material layer away from the carrier plate, the redistribution layer comprising a plurality of wires each electrically coupled between one of the plurality of fingerprint identification chips and one of the plurality of conductive pillars (Figs. 5G-M, column 12, lines 60-67);
removing the carrier plate (Fig. 5Q, column 15, lines 54-55, removing the carrier plate 500); and
forming a plurality of pins on a surface of the packaging material layer away from the redistribution layer, and each of the plurality of pins electrically connected to one of the plurality of conductive pillars (Fig. 5Q, column 15, lines 66-67, forming first and last pins 126’ (the first and the eighth bumps in the figure) on a surface of the packaging material layer away from the redistribution layer 104, and each of the plurality of pins electrically connected to one of the plurality of conductive pillars 118).
Regarding to claim 13, Huang teaches forming the plurality of conductive pillars comprises forming each of plurality of conductive pillars having a height greater than a height of the fingerprint identification chip in a thickness direction of the carrier plate (Fig. 5G, each of plurality of conductive pillars 118 having a height greater than a height of the fingerprint identification chip 102).
Regarding to claim 14, Huang teaches forming the encapsulating material layer comprises forming the encapsulating material layer made of a material selected from at least one of polyimide, silicone, and epoxy resin (column 4, lines 47-48).
Regarding to claim 15, Huang teaches forming a bonding film on a side of the redistribution layer away from the packaging material layer after transferring the carrier plate (Fig. 5S, element 112, column 16, line 20).
Regarding to claim 16, Huang teaches forming a protective layer on a surface of the bonding film away from the redistribution layer (Fig. 5S, element 114, column 16, lines 16-18).
Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent No. 10,354,114).
Regarding to claim 1, Chen teaches a fingerprint identification chip package, comprising:
a packaging material layer (Fig. 11, element 48; column 4, line 25);
a fingerprint identification chip in the packaging material layer (Fig. 11, element 36; column 3, lines 55-57);
a plurality of conductive pillars in the packaging material layer and spaced apart from the fingerprint identification chip (Fig. 11, elements 32; column 4, line 26);
a redistribution layer on a side of the packaging material layer, the redistribution layer comprising a plurality of wires, each of the plurality of wires electrically coupled between the fingerprint identification chip and one of the plurality of conductive pillars (Fig. 11, element 54; column 4, line 60); and
a plurality of pins on a side of the packaging material layer opposite to the redistribution layer, each of the plurality of pins electrically coupled to one of the plurality of conductive pillars (Fig. 11, elements 68; column 5, lines 65-67).
Regarding to claim 2, Chen teaches the fingerprint identification chip is embedded in the packaging material layer and comprises a surface exposed from the packaging material layer (Fig. 11).
Regarding to claim 3, Chen teaches each of the plurality of conductive pillars extends through the packaging material layer in a thickness direction of the packaging material layer (Fig. 11, conductive pillars 32 extends through the packaging material layer 48 in a thickness direction of the packaging material layer).
Regarding to claim 4, Chen teaches each of the plurality of conductive pillars comprises opposite ends that are exposed from the packaging material layer (Fig. 11, conductive pillars 32 comprises opposite ends that are exposed from the packaging material layer 48).
Regarding to claim 5, Chen teaches the redistribution layer further comprises insulating material filling between the plurality of wires so that the plurality of wires are insulated from each other (Fig. 11, element 60; column 5, line 28).
Regarding to claim 6, Chen teaches the encapsulating material layer is made of a material selected from at least one of polyimide, silicone, and epoxy resin (column 4, lines 31-32).
Regarding to claim 7, Chen teaches the fingerprint identification chip is an optical fingerprint identification chip, a capacitive fingerprint identification chip, or an ultrasonic fingerprint identification chip (column 3, lines 55-57, a capacitive fingerprint identification chip).
Regarding to claim 8, Chen teaches a protective layer, wherein the protective layer is positioned on a side of the redistribution layer away from the packaging material layer (Fig. 11, element 72; column 6, line 5).
Regarding to claim 9, Chen teaches the protective layer is made of sapphire, glass, ceramic, quartz, acrylic, or plastic (column 6, line 5).
Regarding to claim 10, Chen teaches a bonding film is provided between the protective layer and the redistribution layer; the bonding film is configured to bond the protective layer and the redistribution layer together (Fig. 11, element 74; column 6, line 6).
Regarding to claim 11, Chen teaches a method for making a fingerprint identification chip package, comprising:
providing a carrier plate and forming a plurality of fingerprint identification chips on a surface of the carrier plate at intervals (Fig. 4, providing carrier plate 20 and forming plurality of fingerprint identification chips 36 on a surface of the carrier plate at intervals. Only one chip is shown in the figure, there is plurality of chips formed before singulation);
forming a plurality of conductive pillars on the surface of the carrier plate and spaced apart from each of the plurality of fingerprint identification chips (Fig. 4, forming a plurality of conductive pillars 32 on the surface of the carrier plate 20 and spaced apart from each of the plurality of fingerprint identification chip);
forming a packaging material layer on the carrier plate to encapsulate the plurality of fingerprint identification chips and the plurality of conductive pillars (Fig. 5, forming packaging material layer 48 on the carrier plate to encapsulate the plurality of fingerprint identification chips 36 and the plurality of conductive pillars 32);
grinding a surface of the packaging material layer away from the carrier plate to make the packaging material layer to flush with the each of the plurality of conductive pillars (Fig. 5, column 4, lines 39-41);
transferring the carrier plate to a grinded surface of the packaging material layer and forming a redistribution layer on a surface of the packaging material layer away from the carrier plate, the redistribution layer comprising a plurality of wires each electrically coupled between one of the plurality of fingerprint identification chips and one of the plurality of conductive pillars (Figs. 6-9, column 4, lines 48-53);
removing the carrier plate (Fig. 9, column 5, lines 45-46, removing the carrier plate 20); and
forming a plurality of pins on a surface of the packaging material layer away from the redistribution layer, and each of the plurality of pins electrically connected to one of the plurality of conductive pillars (Fig. 10, forming pins 26 on pillar 32, the pins are on surface of the packaging material layer away from the redistribution layer 54).
Regarding to claim 12, Chen teaches forming the plurality of conductive pillars comprises forming at least two conductive pillars corresponding to and surrounding each of the plurality of fingerprint identification chips (Fig. 11).
Regarding to claim 13, Chen teaches forming the plurality of conductive pillars comprises forming each of plurality of conductive pillars having a height greater than a height of the fingerprint identification chip in a thickness direction of the carrier plate (Fig. 5, each of plurality of conductive pillars 32 having a height greater than a height of the fingerprint identification chip 36).
Regarding to claim 14, Chen teaches forming the encapsulating material layer comprises forming the encapsulating material layer made of a material selected from at least one of polyimide, silicone, and epoxy resin (column 4, lines 31-32).
Regarding to claim 15, Chen teaches forming a bonding film on a side of the redistribution layer away from the packaging material layer after transferring the carrier plate (Fig. 11, element 74, column 6, lines 5-6).
Regarding to claim 16, Chen teaches forming a protective layer on a surface of the bonding film away from the redistribution layer (Fig. 11, element 72, column 6, lines 5-6).
Regarding to claim 17, Chen teaches a fingerprint identification chip package array is formed after forming the plurality of pins and the method further comprises cutting the fingerprint identification chip package array to obtain a plurality of fingerprint identification chip packages independent from each other, each of the plurality of fingerprint identification chip packages comprises at least one fingerprint identification chip (column 6, lines 6-9, Fig. 22, step 218).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828